— Judgment unanimously affirmed. Memorandum: Defendant has failed to preserve for our review his contentions that he was deprived of .a fair trial by numerous evidentiary rulings of the trial court and was seriously prejudiced by the trial court’s response to the jury’s request for additional information (see, CPL 470.05 [2]) and we decline to review those issues in the interest of justice (see, CPL 470.15 [6]).
We have reviewed defendant’s remaining contentions, including those raised by defendant in his supplemental pro se brief, and we find them to be lacking in merit. (Appeal from Judgment of Supreme Court, Onondaga County, Gorman, J.— Rape, 1st Degree.) Present — Denman, P. J., Boomer, Green, Balio and Davis, JJ.